Case 9:20-cr-80025-DMM Document 61-1 Entered on FLSD Docket 05/13/2021 Page 1 of 1




          ‘AprilBlond’ Victim Impact Statement/November 2020

          Being a teenager is hard no matter what. But because I had to live with a messed up
   person who abused me and put my abuse on the internet, my life will always be more
   challenging. I want to be a normal teenager and it makes me feel angry and violated that I can’t.

           I have to feel afraid to have a social media profile picture of myself due to fears of being
   recognized. I am afraid that pedophiles who look at the images of my abuse could try to find me
   and hurt me or my family. As a victim, it is my right to be notified each time an image of my
   abuse is viewed. My mom received 22,000 notifications and I had to stop the notifications
   because it made me have panic attacks. It also makes me feel weird, uncomfortable, anxious,
   and sad. It’s hard to imagine 22,000 people have seen or shared images of my abuse. It makes me
   sick to think about how many people there are in the world who don’t care they are supporting
   child abuse.

           It is difficult to trust people because I wonder if they have seen the images of my child
   abuse and are a pedophile. I get nervous when a person looks at me too long or just more than a
   passing glance. I wonder if they are putting together who I am from an image they saw on the
   internet. I feel scared, anxious, and angry I could be abused again if a person recognizes me who
   saw the images of my abuse. I have had to go to therapy to learn to talk about what happened. I
   might have to continue going for the rest of my life because the images will always be there. It’s
   hard to trust people and when I’m older and want to get married it might be hard to feel close to
   someone. I hope to have children when I’m an adult. I know I will be very over protective,
   paranoid, and struggle to let them be independent because I fear they will be abused. Instead of
   those years happy, they could be really hard for me and I might have to get help to deal with
   those feelings.

            As a child I didn’t have a choice what happened to me. Now, I have to suffer twice; the
   first time was being abused and the second time is the ongoing anxiety due to the images of my
   abuse forever accessible. It’s impossible to cope with and accept that I have to live with the
   images of my abuse being available on the internet indefinitely. These images will live on the
   internet longer than I will live. It’s very possible I could have to go to therapy for the rest of my
   life because of this. If the feelings get too bad, I could have to take medication to help.

           I can’t get support from my close friends and family about my feelings because I’m
   paranoid and anxious that if I tell them, they will go to the internet and try to find and look at the
   images. It feels like nobody knows how I feel. A coping skill is supposed to make a person feel
   better. It’s hard to feel better about knowing I can’t do anything about the images of my abuse
   being put on the internet and people using those images.
